MEMORANDUM **
Jorge Austria Pedraza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order denying his second motion to reopen. Austria Pedraza has forfeited any challenges to the BIA’s order by failing to raise in his opening brief any arguments related to the BIA’s determination that the motion to reopen was numerically barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s February 9, 2004, 2004 WL 1167181, order which affirmed the Immigration Judge’s denial of Austria Pedraza’s application for cancellation of removal because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.